                 Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.1 Page 1 of 15
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Southern District
                                                       __________  DistrictofofCalifornia
                                                                                __________

                 In the Matter of the Search of                              )
         (Briefly describe the property to be searched                       )                         '21 MJ0907
          or identify the person by name and address)                        )              Case No.
          Red and Black - Blu Model G50 Phon                                 )
           Seizure No. 2021250100016601-002                                  )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the              Southern              District of                 California                , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔
               ’ evidence of a crime;
               ✔
               ’ contraband, fruits of crime, or other items illegally possessed;
                   ’ property designed for use, intended for use, or used in committing a crime;
                   ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
                Code Section                                                            Offense Description
        31 U.S.C. Sec. 3552, and 21               Bulk cash smuggling and drug importation conspiracy
        U.S.C. Sec. 963


          The application is based on these facts:
        See Attached Af davit of HSI Special Agent Matthew Steuernagel, incorporated herein by reference.


          ✔
          ’ Continued on the attached sheet.
               ’ Delayed notice of        days (give exact ending date if more than 30 days:                                 ) is   requested under
                 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              Matthew Steuernagel, Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:              03/09/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. Michael S. Berg, U.S. Magistrate Judge
                                                                                                       Printed name and title
                                                  e
          fi
       Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.2 Page 2 of 15




 1                                         AFFIDAVIT
 2         I, Special Agent Matthew Steuernagel, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device:
 6                      White – iPhone with gold case
 7                      Seizure No. 2021250100016601-002
 8                      (“Target Device 1”)
 9
10                      Red and Black - Blu Model G50 Phone
11                      Seizure No. 2021250100016601-002
12                      (“Target Device 2”)
13                      Collectively referred to as the (“Target Devices”)
14 as further described in Attachment A-1 and A-2, and to seize evidence of crimes,
15 specifically violations of Title 31, United States Code, Section 5332; Title 21, United States
16 Code, Section 963; Title 18, United States Code, Section 1791; and Title 18, United States
17 Code, Section 371, as further described in Attachment B-1 and B-2. The requested warrant
18 relates to the investigation of Yazmin HARO Sandoval, and presently known and unknown
19 co-conspirators, for bulk-cash smuggling and drug importation/distribution conspiracy.
20 The Target Devices are currently in the custody of Homeland Security Investigations and
21 located at 880 Front Street, San Diego, California 92101.
22         2.    The information contained in this affidavit is based upon my training,
23 experience, investigation, and consultation with other members of law enforcement, to
24 include the Federal Bureau of Investigation (FBI). Because this affidavit is made for the
25 limited purpose of obtaining a search warrant for the Target Devices, it does not contain
26 all the information known by me or other agents regarding this investigation. All dates and
27 times described are approximate.
28
       Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.3 Page 3 of 15




 1                                      BACKGROUND
 2        3.     I am currently a Special Agent with the United States Department of
 3 Homeland Security, Immigration and Customs Enforcement (ICE), Homeland Security
 4 Investigations (HSI). I have been employed by ICE/HSI as a Special Agent since
 5 November 2018. Prior to becoming a Special Agent, I served as a Federal Air Marshal with
 6 the Federal Air Marshal Service from 2009 to 2018. I also served as a Parole Officer with
 7 the Ohio Adult Parole Authority from 2005 to 2008.
 8        4.     I earned a dual Bachelor of Arts degree in Criminal Justice Studies and
 9 Applied Conflict Management from Kent State University in 2002. Additionally, I earned
10 a Master of Arts degree in National Security and Strategic Studies from the United States
11 Naval War College in 2018.
12        5.     As a Special Agent for HSI, I am responsible for investigating laws
13 enumerated in Title 8, Title 18, Title 19, and Title 21 of the United States Code. Included
14 in my responsibilities is the investigation of illicit contraband-smuggling, including
15 narcotics-smuggling, across the United States border.
16        6.     I have completed and graduated from the 12-week Criminal Investigator
17 Training Program as well as the 15-week Homeland Security Investigations Special Agent
18 Training Program located at the Federal Law Enforcement Training Center in Glynco,
19 Georgia. I have completed and graduated the Federal Air Marshal Training Program Phase
20 I, located at the FLETC in Artesia, New Mexico; and FAMTP Phase II, located at the
21 Federal Aviation Administration’s William J. Hughes Technical Center in Egg Harbor
22 Township, New Jersey. I have also completed the Ohio Department of Rehabilitation and
23 Corrections’ Basic Training Program and Parole Officer Training Program, located in
24 Orient, Ohio.
25        7.     From June of 2019 until October 2020, I was assigned to a HSI Contraband
26 Smuggling Group in San Ysidro, California. My duties include investigating the illicit
27 trafficking of controlled substances into the United States. During my assignment to the
28 Contraband Smuggling Group, I have participated in the investigation of drug trafficking
       Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.4 Page 4 of 15




 1 organizations involved in the acquisition, importation, transportation, and distribution of
 2 controlled substances into and through the Southern District of California. Since October
 3 of 2020, I have been assigned to the HSI Costa Pacifico Money Laundering Task Force,
 4 which focuses on money laundering and bulk cash smuggling of illicit proceeds on the
 5 Southwest Border.
 6         8.    Based upon my training and experience as a law enforcement officer, I am
 7 familiar with the ways in which bulk currency smugglers and narcotics traffickers conduct
 8 their business. During the course of my duties, I have performed the following: (a) worked
 9 as a case agent, directing specific financial and drug-related investigations; (b) worked as
10 a surveillance agent who observed and recorded movements of individuals suspected of
11 trafficking bulk cash and drugs; (c) participated in the execution of search warrants related
12 to financial and drug investigations; (d) initiated and executed arrests for financial and
13 drug-related offenses, including bulk-cash smuggling into or out of the United States; and
14 (e) interviewed criminal defendants, witnesses, and informants in furtherance of
15 investigations into the illegal smuggling of bulk cash and trafficking of drugs. Through
16 these duties, I have gained a working knowledge and insight into the operational habits of
17 bulk cash smugglers, drug traffickers and those associated with the smuggling subculture.
18         9.    Through the course of my training, investigations, and conversations with
19 other law enforcement personnel, I am aware that it is a common practice for bulk-cash
20 and drug smugglers to work in concert, and to do so using cellular telephones to maintain
21 communications with co-conspirators to further their criminal activities. This is
22 particularly true in cases involving large quantities of bulk cash. Typically, people
23 responsible for transporting bulk cash over the border between the United States and
24 Mexico are in telephonic contact with co-conspirators prior to and following the
25 transportation, at which time such people receive instructions when to cross the border, and
26 in some cases, where to retrieve the car that will be used in the smuggling event. Bulk-
27 cash smugglers or drug traffickers and their organizations use cellular telephones, in part,
28 because these individuals believe law enforcement is unable to track phone numbers of
       Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.5 Page 5 of 15




 1 calls placed to and from cellular telephones.
 2         10.   Based upon my training, experience, and consultations with law enforcement
 3 officers experienced in bulk-cash smuggling and drug trafficking investigations, and all the
 4 facts and opinions set forth in this affidavit, I am aware that cellular telephones (including
 5 their SIM card(s) can and often do contain electronic evidence, including, for example,
 6 phone logs and contacts, voice and text communications, and data, such as emails, text
 7 messages, chats and chat logs from various third-party applications, photographs, audio
 8 files, videos, and location data. This information can be stored within disks, memory cards,
 9 deleted data, remnant data, slack space, and temporary or permanent files contained on or
10 in the cellular telephone. Specifically, searches of cellular telephones of individuals
11 involved in bulk-cash smuggling or drug trafficking may yield evidence:
12         a.    tending to show planning, coordination, and efforts to transportation of bulk
13               cash or drugs over the border between the United States and Mexico;
14         b.    tending to identify accounts, facilities, storage devices, and/or services, such
15               as email addresses, IP addresses, and phone numbers, used to facilitate the
16               transportation of bulk cash or drugs over the border between the United States
17               and Mexico;
18         c.    tending to identify co-conspirators, criminal associates, or others involved in
19               the transportation of bulk cash or drugs over the border between the United
20               States and Mexico;
21         d.    tending to identify travel to or presence at locations involved in the
22               transportation of bulk cash or drugs over the border between the United States
23               and Mexico;
24         e.    tending to identify the user of, or persons with control over or access to, the
25               Target Device; and/or
26         f.    tending to place in context, identify the creator or recipient of, or establish the
27               time of creation or receipt of communications, records, or data involved in the
28               activities described above.
         Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.6 Page 6 of 15




 1                       FACTS SUPPORTING PROBABLE CAUSE
 2          11.   At about 11:01 p.m. on February 12, 2021, a San Diego County Sheriff’s
 3 Office Detective conducted a vehicle stop on a blue Nissan Sentra bearing Washington
 4 license plates. The Nissan Sentra was speeding, which the Detective recognized as a
 5 violation of California Vehicle Code Section 22349(a). The stop occurred on Interstate 805
 6 South at the Camino De La Plaza exit in San Diego County. A Customs and Border
 7 Protection (CBP) Officer was also present in the Detective’s vehicle at the time of the
 8 traffic stop. I am aware that when traveling southbound on this highway, the Camino De
 9 La Plaza exit is the last before the San Ysidro Port of Entry (POE), where people can leave
10 the United States and enter Mexico. It is a matter of seconds to reach the Port of Entry from
11 this exit.1
12          12.   When the Detective approached the Nissan Sentra, he found HARO, the driver
13 and registered owner of the car, and a passenger Eduardo RODRIGUEZ. In response to the
14 Detective’s questions, HARO said that she had picked up her passenger in Santa Ana and
15 they were driving directly to Tijuana, Mexico. HARO also gave consent for the Detective
16 to search the car.
17          13.   At about 11:06 p.m., CBP Canine Enforcement Officer (CEO) with his
18 Currency and Firearms Detection Dog (CCFD), arrived on scene to assist with the traffic
19 stop. The detective advised the CEO that HARO gave consent for a vehicle search. The
20 CEO proceeded to conduct a canine search of the Nissan Sentra. While walking by the
21 passenger side of the vehicle, the CCFD alerted to a trained odor coming from inside the
22 vehicle. The CCFD jumped into the passenger seat while sniffing as she traced the trained
23 odor to the floor of the driver’s side, where the CCFD laid down with a pinpoint stare at
24 the floor.
25
    Prior to the events described in this affidavit, investigators had obtained court
     1

26 authority to place a GPS tracking device on the Nissan Sentra, and had placed it on the
27 car. And, at the time of the stop in this case, the Detective was aware of the location of
   the Sentra from information provided by the GPS device. Further, a CBP K-9 Unit
28 was placed on standby if needed. That said, I do not rely on any information learned
   from the GPS device in this affidavit.
       Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.7 Page 7 of 15




 1         14.   During a search of the vehicle, investigators discovered stacks of currency
 2 concealed under the driver’s side floor mat of the Nissan Sentra. The Detective and his
 3 partner were both aware that in general, people who smuggle drugs and bulk cash over the
 4 border between the United States and Mexico frequently drive cars with these items hidden
 5 from general view.
 6         15.   At this point, investigators detained HARO and the Nissan Sentra, and
 7 brought both to the San Ysidro Port of Entry for further inspection.
 8         16.   At the Port of Entry, investigators conducted a physical search of the Nissan
 9 Sentra and found four stacks of currency with rubber bands wrapped around them. Each
10 stack contained U.S. currency, and the gross total was about $20,000. At the time of this
11 search, I saw Target Device 1 in HARO’s purse. Target Device 2 and another device were
12 located in HARO’s personal property which had already been taken into the security office
13 with her.
14         17.   At this time, HARO was placed under arrest for a violation of Title 31, United
15 States Code, 5332- bulk cash smuggling. Following her arrest, HARO identified the Target
16 Devices as hers.
17         18.   During a post-Miranda interview, HARO admitted that she agreed to pick-up
18 and smuggle money from the United States to Mexico on three or four occasions. HARO
19 clarified that this was the fourth trip she had made to pick up money. HARO said that the
20 previous three times she picked up money, the amount was $10,000. HARO was paid $200
21 per trip for the first three trips. HARO said the amount of money in her vehicle on this trip
22 was about $20,000 and she was supposed to be paid $700 on this occasion. HARO stated
23 the money did not belong to her and denied knowing who the money belonged to. HARO
24 denied knowing the source of the money but she said she believed it came from “nothing
25 good”. Additionally, HARO admitted she knew the currency reporting requirements when
26 crossing the border. HARO identified three phones (which investigators had brought into
27 the interview room) as belonging to her. HARO gave consent for agents to search one
28 device, but not Target Device 1 or Target Device 2. HARO said the phone number for
       Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.8 Page 8 of 15




 1 Target Device 1 was 408-600-7748 (this phone number is discussed further, below).
 2         19.   Investigators asked HARO about a trip she made in the Nissan Sentra on
 3 February 9th, 2021, to a location near Bakersfield, California (which agents knew about
 4 because of the aforementioned GPS tracker). HARO stated that trip was to meet a friend
 5 named Luz SILVA. HARO claimed that she and SILVA were life-long friends and she
 6 wanted to give SILVA a birthday present in person, so they met at a truckstop near
 7 Bakersfield for about 40 minutes. HARO said SILVA lived in San Jose and provided a
 8 phone number for SILVA, 408-590-0250 (SILVA is discussed more below).
 9         20.   On about March 1, 2021, your affiant has become aware of additional
10 information provided by Federal Bureau of Investigation (FBI) Special Agent Emily Tripp,
11 who is investigating a crime that occurred in the Eastern District of Texas.
12         21.   On January 27, 2021, FBI Special Agent Tripp was made aware of three
13 packages intercepted by the Special Investigation Services (SIS) at the Federal Correctional
14 Institution (FCI) of Texarkana, Texas.
15         22.   The first package was received December 14, 2020, and was sent to Salome
16 PINEDA-SANDOVAL through the United States Postal Service, which contained a hard-
17 back book and three magazines. Inside the spine of the hard back book was maroon and
18 gold colored carbon paper which contained 29 small bags of a powdery substance that field
19 tested positive for cocaine.
20         23.   The second package was received on January 26, 2021, and was sent to Jose
21 RIOS through FedEx Express from Luz SILVA, telephone number 408-590-0250 (the
22 same phone number provided by HARO for SILVA on the date of her arrest) and an address
23 of 3333 Cabrillo Ave, Apt 116, Santa Clara, CA 95051. The package contained one hard
24 back book and two magazines. Inside the spine of the hard back book was similar maroon
25 and gold carbon paper containing 21 small bags of white powdery substance, an assortment
26 of pills, and mushrooms. The bags were sent to a federal laboratory to be tested for a
27 controlled substance.
28         24.   The third package was received on January 27, 2021, sent to Francisco DAVIS
       Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.9 Page 9 of 15




 1 through FedEx Express from Yazmin HARO, telephone number 408-600-7748 (the same
 2 phone number that HARO provided to agents for Target Device 1 on the date of her arrest),
 3 at address, PO Box 43025, San Ysidro, CA 92143 (this is the same address the Nissan
 4 Sentra was registered to in HARO’s name), which contained a hard back book and two
 5 magazines. Inside the spine of the hard back book was similar maroon and gold carbon
 6 paper which contained a cellular telephone and charger. The second and third packages
 7 shipped from FedEx appeared to have been shipped on January 18, 2021 and billed with a
 8 credit card. An administrative subpoena to FedEx for the account information has been
 9 sent.
10         25.   On February 9, 2021, a female caller using the telephone number, 408-600-
11 7748, called FCI Texarkana and asked the front office why inmates RIOS and DAVIS had
12 not received their packages yet. An administrative subpoena to T-Mobile was returned on
13 February 10, 2021, which indicated the subscriber to telephone number 408-600-7748 was
14 Yazmin HARO Sandoval, with continuing coverage from October 18, 2020 through
15 February 18, 2020, and address of 3333 Cabrillo Ave #116, Santa Clara, CA 95051.
16         26.   Based upon my experience and training, consultation with other law
17 enforcement officers experienced in bulk-cash smuggling and drug investigations, and all
18 the facts and opinions set forth in this affidavit, I believe that telephone numbers, contact
19 names, email addresses, appointment dates, messages, pictures and other digital
20 information are likely stored in the memory of the Target Devices. Further, in light of the
21 above facts and my experience and training, there is probable cause to believe that HARO
22 was using the Target Devices to communicate with others in connection with the smuggling
23 of bulk cash out of the United States, and the distribution of drugs and other contraband in
24 the United States. I note that HARO was apprehended driving southbound on Interstate
25 805 and based on her location and direction, I infer that she was likely heading to the San
26 Ysidro POE, where she would have left the United States for Mexico. Given the stacks of
27 U.S. currency recovered from the Nissan Sentra and HARO’s own post-Miranda
28 statements, I further infer that at the time of her apprehension HARO was en route to
      Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.10 Page 10 of 15




 1 smuggle the noted cash out of the United States without declaring it. Further, from my
 2 training and experience, I know that bulk-cash smugglers and narcotics distributers may be
 3 involved in the planning and coordination of a bulk cash smuggling or a drug distribution
 4 event prior to such event. Such communications are generally necessary to coordinate times
 5 and locations to pick up the bulk cash. Further, co-conspirators engage in communications
 6 during the smuggling event to track the smuggler’s progress. Often, if the smuggler is
 7 arrested, coconspirators do not learn of the arrest for some time and will continue to attempt
 8 communications, to determine the whereabouts of the bulk cash. Additionally, in light of
 9 the information provided by FBI Special Agent Tripp, I believe HARO and SILVA were
10 involved in a conspiracy to smuggle bulk cash and/or distribute drugs and other contraband
11 in the United States. Based on my training and experience, it is also not unusual for arrested
12 individuals to minimize the amount of time they were involved in their smuggling
13 activities, and for the individuals to be involved for weeks and months longer than they
14 claim. In light of all the foregoing, I request permission to search the Target Devices
15 without respect to a given date range.
16                                      METHODOLOGY
17         27.   It is not possible to determine, merely by knowing the cellular telephone’s
18 make, model and serial number, the nature and types of services to which the device is
19 subscribed and the nature of the data stored on the device. Cellular devices today can be
20 simple cellular telephones and text message devices, can include cameras, can serve as
21 personal digital assistants and have functions such as calendars and full address books and
22 can be mini-computers allowing for electronic mail services, web services and rudimentary
23 word processing. An increasing number of cellular service providers now allow for their
24 subscribers to access their device over the internet and remotely destroy all of the data
25 contained on the device. For that reason, the device may only be powered in a secure
26 environment or, if possible, started in “flight mode” which disables access to the network.
27 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
28 equivalents and store information in volatile memory within the device or in memory cards
          Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.11 Page 11 of 15




 1 inserted into the device. Current technology provides some solutions for acquiring some of
 2 the data stored in some cellular telephone models using forensic hardware and software.
 3 Even if some of the stored information on the device may be acquired forensically, not all
 4 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 5 data acquisition or that have potentially relevant data stored that is not subject to such
 6 acquisition, the examiner must inspect the device manually and record the process and the
 7 results using digital photography. This process is time and labor intensive and may take
 8 weeks or longer.
 9            28.   Following the issuance of this warrant, I will collect the Target Devices and
10 subject them to analysis. All forensic analysis of the data contained within the telephone
11 and its memory cards will employ search protocols directed exclusively to the
12 identification and extraction of data within the scope of this warrant.
13            29.   Based on the foregoing, identifying and extracting data subject to seizure
14 pursuant to this warrant may require a range of data analysis techniques, including manual
15 review, and, consequently, may take weeks or months. The personnel conducting the
16 identification and extraction of data will complete the analysis within ninety (90) days of
17 the date the warrant is signed, absent further application to this court.
18                        PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
19            30.   Law enforcement has not previously attempted to obtain the evidence sought
20 by this warrant.
21 //
     //
22 //
23 //
     //
24   //
     //
25   //
     //
26   //
27   //
     //
28   //
     //
      Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.12 Page 12 of 15




 1
 2                                       CONCLUSION
 3         31.   Based on the facts and information set forth above, I submit there is probable
 4 cause to believe that a search of the Target Devices will yield evidence of Defendant’s
 5 violations of Title 31, United States Code, Sections 5332; Title 21, United States Code,
 6 Section 963; Title 18, United States Code, Section 1791; and Title 18, United States Code,
 7 Section 371. Accordingly, I request that the Court issue a warrant authorizing law
 8 enforcement to search the items described in Attachment A-1 and A-2, and seize the items
 9 listed in Attachment B-1 and B-2, using the above-described methodology.
10         I swear the foregoing is true and correct to the best of my knowledge and belief.
11
12                                          ____________________________
                                            Special Agent Matthew Steuernagel
13                                          Homeland Security Investigations
14
     Sworn and attested to under oath by telephone, in accordance with Federal Rule of
15
     Criminal Procedure 4.1, this 9th day of March, 2021.
16
17
   _________________________
18 Honorable Michael S. Berg
19 United States Magistrate Judge
20
21
22
23
24
25
26
27
28
     Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.13 Page 13 of 15




 1                                 ATTACHMENT A-1
 2                           PROPERTY TO BE SEARCHED
 3        The following property is to be searched:
 4                    White – iPhone with gold case
 5                    Seizure No. 2021250100016601-002
 6                    (“Target Device 1”)
 7 The Target Device is currently in the possession of Homeland Security Investigations,
 8 located at 880 Front Street, San Diego, CA 92101.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.14 Page 14 of 15




 1                                     ATTACHMENT B-1
 2                                    ITEMS TO BE SEIZED
 3         Authorization to search the cellular telephone described in Attachment A-1 includes
 4 the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
 5 or permanent files contained on or in the cellular telephone for evidence described below.
 6 The seizure and search of the cellular telephone shall follow the search methodology
 7 described in the affidavit submitted in support of the warrant.
 8         The evidence to be seized from the cellular telephone will be electronic records,
 9 communications, and data such as emails, text messages, chats and chat logs from various
10 third-party applications, photographs, audio files, videos, and location data:
11         a.    tending to show planning, coordination, and efforts to transportation of bulk
12               cash over the border between the United States and Mexico;
13         b.    tending to identify accounts, facilities, storage devices, and/or services, such
14               as email addresses, IP addresses, and phone numbers, used to facilitate the
15               transportation of bulk cash over the border between the United States and
16               Mexico;
17         c.    tending to identify co-conspirators, criminal associates, or others involved in
18               the transportation of bulk cash over the border between the United States and
19               Mexico;
20         d.    tending to identify travel to or presence at locations involved in the
21               transportation of bulk cash over the border between the United States and
22               Mexico;
23         e.    tending to identify the user of, or persons with control over or access to, the
24               Target Device; and/or
25         f.    tending to place in context, identify the creator or recipient of, or establish the
26               time of creation or receipt of communications, records, or data involved in the
27               activities described above;
28
     Case 3:21-mj-00907-MSB Document 1 Filed 03/10/21 PageID.15 Page 15 of 15




 1 which are evidence of violations of Title 31, United States Code, Section 5332, Bulk Cash
 2 Smuggling into or out of the United States and Title 21, United States Code, Section 963,
 3 Conspiracy to Smuggle Controlled Substances into the United States, Title 18, United
 4 States Code, Section 1791, Providing or Possessing Contraband in Prison, and Title 18,
 5 United States Code, Section 371, Conspiracy to Commit an Offense or to Defraud the
 6 United States.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
